 

Exhibit 10.1 

 

EXCHANGE AGREEMENT

 

THIS EXCHANGE AGREEMENT (the “Agreement”) is dated as of December 7, 2016, by
and between Guided Therapeutics, Inc. Delaware corporation (the “Company”), and
GPB Debt Holdings II, LLC (the “Investor”).

 

WHEREAS:

A. On September 10, 2014, the Company issued a Secured Promissory Note in the
principal amount of $1,275,000 (as amended, the “Original Note”) pursuant to a
Note Purchase Agreement, dated September 10, 2014;

B. Pursuant to an Assignment and Assumption Agreement, the interests in the
Original Note were assigned to the Investor and a second person, and pursuant to
an Amendment Agreement, dated February 11, 2016, the Company consented to the
assignment and delivered a new note to each assignee of equal like and tenor to
the Original Note, except that each assignee’s note had a principal amount of
50% of the Note’s then outstanding principal balance (each such new note, an
“Assigned Original Note”). The outstanding principal balance of the Investor’s
Assigned Original Note as of the date of this Agreement is $306,862.50;

C. Pursuant to a Securities Purchase Agreement, dated February 11, 2016, between
the Company and the Investor, the Company issued to the Investor a 17% Senior
Secured Convertible Note on February 12, 2016 (the “Convertible Note”). The
initial outstanding principal balance of the Convertible Note was $1,437,500. In
connection with such issuance, the Company also issued the Investor a warrant
initially exercisable to purchase an aggregate of approximately 179.7 million
shares of the Company’s common stock (the “Warrant”).

D. On May 26, 2016, in exchange for a cash payment of $87,500 from the Investor,
the outstanding principal balance of the Convertible Note was increased by a
like amount. The outstanding principal balance of the Convertible Note as of the
date of this Agreement is $1,525,000.

E. The Company and the Investor desire to exchange the Investor’s Assigned
Original Note and the Convertible Note for a new note in the principal amount of
$1,831,862.50 in the form of Exhibit A (the “New Note” and with this Agreement,
the “Transaction Documents”);

F. The exchange of the Investor’s Assigned Original Note and Convertible Note
for the New Note (the “Exchange”) is being made in reliance upon the exemption
from registration provided by Section 3(a)(9) of the Securities Act of 1933, as
amended (the “1933 Act”).

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the parties hereto agree as follows:

1. EXCHANGE OF ASSIGNED ORIGINAL NOTE AND CONVERTIBLE NOTE.

1.1 Exchange of the Assigned Original Note and Convertible Note. Subject to the
satisfaction or waiver of the conditions set forth herein on the date herein
concurrent with the execution of this Agreement, in exchange for the Investor’s
Assigned Original Note and the Convertible Note, the Company shall issue the
Investor the New Note. Upon the delivery of the New Note to the Investor, and
without any further action by the parties, all of the Investor’s rights, title
and interest in both the Assigned Original Note and the Convertible Note
(including any claims the Investor may have against the Company related thereto)
shall be relinquished and the Investor shall have assigned the same to the
Company, and each of the Assigned Original Note and the Convertible Note shall
be void and canceled. The Investor shall deliver or cause to be delivered to the
Company (or its designee) the Assigned Original Note and the Convertible Note
(or affidavits of lost note, in customary form) as soon as commercially
practicable following receipt of the New Note.

1.2 Upon consummation of the Exchange, and without further action by the
parties, the number of shares issuable upon exercise of the Warrant shall be
adjusted to equal the number of shares then issuable upon full conversion of the
New Note (without giving effect to any beneficial ownership limitations set
forth in the terms of the New Note).

1.3 The parties shall consummate the Exchange immediately upon the completion of
a financing resulting in at least $1,000,000 in cash proceeds to the Company.

2. COMPANY REPRESENTATIONS AND WARRANTIES.

2.1 Authorization and Binding Obligation. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement and
to enter into the New Note in accordance with the terms hereof and thereof. The
execution and delivery of this Agreement by the Company and the consummation by
the Company of the transactions contemplated hereby and thereby, including,
without limitation, the issuance of the New Note and the shares of Common Stock
of the Company issuable upon conversion of the New Note (the shares issuable
upon conversion of the New Note are collectively referred to herein as
“Conversion Shares” and, with the New Note, the “Securities”), have been duly
authorized by the Company's Board of Directors and no further filing, consent,
or authorization is required by the Company, its Board of Directors or its
stockholders. This Agreement has been duly executed and delivered by the
Company, and constitutes the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their respective
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors' rights and remedies and except as rights to
indemnification and to contribution may be limited by federal or state
securities laws.

2.2 No Conflict. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby and thereby (including, without limitation, the issuance of the New Note
and the and reservation for issuance and issuance of the Conversion Shares) will
not (i) result in a violation of the articles of incorporation or other
organizational documents of the Company or any of its subsidiaries, any capital
stock of the Company or any of its subsidiaries or bylaws of the Company or any
of its subsidiaries, (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its subsidiaries is a party, or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including foreign, federal and
state securities laws and applicable to the Company or any of its subsidiaries
or by which any property or asset of the Company or any of its subsidiaries is
bound or affected except, in the case of clause (ii) or (iii) above, to the
extent such violations that could not reasonably be expected to have a material
adverse effect on the Company or its subsidiaries.

2.3 Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Investor contained herein, the offer and issuance by the
Company of the (i) the New Note are exempt from registration pursuant to the
exemption provided by Section 3(a)(9) of the 1933 Act and (ii) Conversion
Shares, when issued will be exempt from registration pursuant to the exemption
provided by Section 4(a)(2) of the 1933 Act.

2.4 Issuance of Securities. The issuance of the Securities was duly authorized
and upon issuance in accordance with the terms of this Agreement, shall be
validly issued, fully paid and non-assessable and free from all taxes, liens,
charges and other encumbrances with respect to the issue thereof. Upon
conversion of the New Note, the Conversion Shares, when issued, will be validly
issued, fully paid and nonassessable and free from all preemptive or similar
rights, taxes, liens, charges and other encumbrances with respect to the issue
thereof, with the holders being entitled to all rights accorded to a holder of
Common Stock.

2.5 Transfer Taxes. On the date hereof, all share transfer or other taxes (other
than income or similar taxes) which are required to be paid in connection with
the issuance of the New Note and the Conversion Shares when issued will be, or
will have been, fully paid or provided for by the Company, and all laws imposing
such taxes will be or will have been complied with.

2.6 Disclosure. The Company confirms that neither it nor any other person acting
on its behalf has provided Investor or its agents or counsel with any
information that constitutes or could reasonably be expected to constitute
material, non-public information concerning the Company or any of its
subsidiaries, other than the existence of the transactions contemplated by this
Agreement and the Transaction Documents. The Company understands and confirms
that Investor will rely on the foregoing representations in effecting
transactions in securities of the Company.

3. INVESTOR’S REPRESENTATIONS AND WARRANTIES.

As a material inducement to the Company to enter into this Agreement and
consummate the Exchange, the Investor represents, warrants and covenants with
and to the Company as follows:

3.1 Authorization and Binding Obligation. The Investor has the requisite legal
capacity, power and authority to enter into, and perform under, this Agreement.
This Agreement has been duly executed and delivered by the Investor, and
constitute the legal, valid and binding obligations of the Investor, enforceable
against the Investor in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors'
rights and remedies and except as rights to indemnification and to contribution
may be limited by federal or state securities laws.

3.2 Beneficial Owner. (i) the Investor owns, beneficially and of record, good
and marketable title to its Assigned Original Note and the Convertible Note,
free and clear of any taxes or encumbrances; (ii) neither the Assigned Original
Note nor the Convertible Note is subject to any transfer restriction, other than
the restrictions that each of the Original Note and the Convertible Note has not
been registered under the 1933 Act and, therefore, cannot be resold unless
registered under the 1933 Act or in a transaction exempt from or not subject to
the registration requirements of the 1933 Act; (iii) the Investor has not
entered into any agreement or understanding with any person or entity to dispose
of its Assigned Original Note or the Convertible Note; and (iv) the Investor
will convey to the Company good and marketable title to the Investor’s Assigned
Original Note and the Convertible Note, free and clear of any security
interests, liens, adverse claims, encumbrances, taxes or encumbrances.

3.3 Accredited Investor. Such Investor is an accredited investor as defined in
Rule 501(a) of Regulation D, as amended, under the 1933 Act.

3.4 Purchase Entirely for Own Account. The New Note to be received by such
Investor hereunder will be acquired for such Investor’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the 1933 Act, and such Investor has no present intention
of selling, granting any participation in, or otherwise distributing the same in
violation of the 1933 Act without prejudice, however, to such Investor’s right
at all times to sell or otherwise dispose of all or any part of such Securities
in compliance with applicable federal and state securities laws. Nothing
contained herein shall be deemed a representation or warranty by such Investor
to hold the New Note or the Conversion Shares for any period of time. Such
Investor is not a broker-dealer registered with the SEC under the Exchange Act
of 1934 (the “1934 Act”) or an entity engaged in a business that would require
it to be so registered.

3.5 Disclosure of Information. Such Investor has had an opportunity to receive
all information related to the Company requested by it and to ask questions of
and receive answers from the Company regarding the Company, its business and the
terms and conditions of the offering of the Securities. Such Investor
acknowledges receipt of copies of the Company’s most recent Annual Report on
Form 10-K for its last fiscal year and all other reports filed by the Company
pursuant to the 1934 Act since the filing of the 10-K and prior to the date
hereof. Neither such inquiries nor any other due diligence investigation
conducted by such Investor shall modify, amend or affect such Investor’s right
to rely on the Company’s representations and warranties contained in Section 2.

3.6 Reliance on Exemptions. The Investor understands that the New Note is being
offered and exchanged in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and the Investor’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Investor set forth herein in order to determine the
availability of such exemptions and the eligibility of the Investor to acquire
the New Note.

4. COVENANTS.

4.1 Reasonable Best Efforts. The Company shall use its reasonable best efforts
to timely satisfy each of the conditions to be satisfied by it as provided in
Section 5 of this Agreement. The Investor shall use its reasonable best efforts
to timely satisfy each of the conditions to be satisfied by it as provided in
Section 6 of this Agreement.

4.2 Holding Period. For the purposes of Rule 144 under the 1933 Act (“Rule
144”), the Company acknowledges that the holding period of the shares of the
Conversion Shares may be tacked onto the holding period of the Original Note,
and the Company agrees not to take a position contrary to this Section 4.2. Upon
receipt of an opinion of counsel to the Investor, in a form and from counsel
reasonably acceptable to the Company and its transfer agent, the Company agrees
to take commercially reasonable efforts to issue the Common Stock upon
conversion of the New Note without restriction, without any restrictive legend,
(A) following any sale of such Conversion Shares pursuant to Rule 144, or (B) if
such Conversion Shares are eligible for sale under Rule 144 without the
requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such Conversion Shares and without
volume or manner-of-sale restrictions.

4.3 Security Agreement Filings. The Company acknowledges that the security
interest granted pursuant to the Security Agreement between the Company and the
Investor dated February 12, 2016 entered into in connection with the Convertible
Note shall also extend to the New Note. The Company shall immediately take
whatever actions reasonably requested by the Investor to perfect and continue
the Investor’s security interest in the Collateral (as defined in the Security
Agreement) with respect to the New Note.

4.4 Removal of Legends.

(a) The New Note and the Conversion Shares may only be disposed of in compliance
with state and federal securities laws. In connection with any transfer of New
Note other than pursuant to an effective registration statement or Rule 144,
(provided that the Investor provides the Company with reasonable assurances (in
the form of seller and, if applicable, broker representation letters) that the
Conversion Shares may be sold pursuant to such rule), to the Company or to an
affiliate of the Investor, or in connection with a pledge as contemplated in
this Section, the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company and its transfer agent, the form and substance of
which opinion shall be reasonably satisfactory to the Company and its transfer
agent, to the effect that such transfer does not require registration of such
transferred security under the 1933 Act.

(b) The Investor agree to the imprinting, so long as is required by this
Section, of a legend on any of the Securities in substantially the following
form:

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAS BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF
THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH
A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR
OTHER LOAN SECURED BY SUCH SECURITIES.

The Company acknowledges and agrees that Investor may from time to time pledge
pursuant to a bona fide margin agreement with a registered broker-dealer or
grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and, if required under the terms of such arrangement, such Investor may transfer
pledged or secured Securities to the pledgees or secured parties. Such a pledge
or transfer would not be subject to approval of the Company and no legal opinion
of legal counsel of the pledgee, secured party or pledgor shall be required in
connection therewith. Further, no notice shall be required of such pledge, but
Investor’s transferee shall promptly notify the Company of any subsequent
transfer or foreclosure of such Securities. The Company will not be responsible
for any pledge relating to, or the grant of any security interest in, any
Securities or for any agreement, understanding, or arrangement between any
Investor and its pledgee or secured party. At the appropriate Investor’s
expense, the Company will execute and deliver such reasonable documentation as a
pledgee or secured party of New Note and/or Conversion Shares as may be
reasonably requested in connection such pledge or transfer.

(c) The legend set forth in Section 4.4(b) shall be removed and the Company
shall issue a certificate without such legend or any other legend to the holder
of the applicable Securities upon which it is stamped or issue to such holder by
electronic delivery at the applicable balance account at the DTC, if: (i) a
registration statement covering the resale of such Security is effective under
the Securities Act (provided that, if the Investor is selling pursuant to the
effective registration statement registering the Securities for resale, the
holder agrees to only sell such Securities during such time that such
registration statement is effective and not withdrawn or suspended, and only as
permitted by such registration statement), (ii) such Securities are sold
pursuant to Rule 144 (if the seller is not an Affiliate of the Company), (iii)
such Securities are eligible for sale under Rule 144, without the requirement
for the Company to be in compliance with the current public information required
under Rule 144 as to such Conversion Shares and without volume or manner-of-sale
restrictions or (iv) if such legend is not required under applicable
requirements of the Securities Act (including Section 4(a)(1), judicial
interpretations and pronouncements issued by the staff of the SEC). Any fees
associated with the removal of such legend shall be borne by the Company. The
Company agrees that following such time as such legend is no longer required
under this Section, it will, no later than three Trading Days (a “Trading Day”
being a day on which the principal trading market or exchange on which the
Company’s common stock is listed or quoted for trading, is open for trading)
following the delivery by Investor to the Company or the Company’s transfer
agent of (x) a legended certificate representing the Securities (endorsed or
with stock powers attached, signatures guaranteed, and otherwise in form
necessary to affect the reissuance and/or transfer), (y) a notice of conversion
to effect the conversion of such New Note in accordance with its terms and an
opinion of counsel to the extent required under Section 4.6(a) (such third
Trading Day, the “Legend Removal Date”), deliver or cause to be delivered to the
Purchaser or the transferee of the Purchaser, as applicable, a certificate
representing such Securities that is free from all restrictive and other
legends. The Company may not make any notation on its records or give
instructions to the Transfer Agent that enlarge the restrictions on transfer set
forth in this Section. Certificates for Conversion Shares subject to legend
removal hereunder shall be transmitted by the Transfer Agent to the Investor by
crediting the account of the Investor’s prime broker with the DTC system as
directed by the Investor.

4.5 Furnishing of Information; Registration Rights.

(a) Until the earliest of the time that the Investor does not own any
Securities, the Company shall timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by the Company after the date hereof pursuant to the Exchange Act. During
such period, if the Company is not required to file reports pursuant to the
Exchange Act, it will prepare and furnish to the Investor and make publicly
available in accordance with Rule 144(c) such information as is required for the
Purchasers to sell the Securities under Rule 144.

(b) At any time during the period commencing from the date hereof and ending at
such time that all of the Conversion Shares (assuming conversion) may be sold
without the requirement for the Company to be in compliance with Rule 144(c)(1)
and otherwise without restriction or limitation pursuant to Rule 144, if the
Company (i) shall fail for any reason to satisfy the current public information
requirement under Rule 144(c) for a period of more than 30 consecutive days or
(ii) has ever been an issuer described in Rule 144(i)(1)(i) or becomes such an
issuer in the future, and the Company shall fail to satisfy any condition set
forth in Rule 144(i)(2) for a period of more than 30 consecutive days (a “Public
Information Failure”) then, in addition to such Purchaser’s other available
remedies, the Company shall pay to the Investor, in cash, as partial liquidated
damages and not as a penalty, by reason of any such delay in or reduction of its
ability to sell the Conversion Shares, an amount in cash equal to two percent
(2.0%) of the aggregate Conversion Price of New Note(s) on the day of a Public
Information Failure and on every thirtieth (30th) day (pro-rated for periods
totaling less than thirty days) thereafter until the earlier of (a) the date
such Public Information Failure is cured and (b) such time that such public
information is no longer required for the Investor to transfer or sell the
Conversion Shares pursuant to Rule 144. The payments to which a Purchaser shall
be entitled pursuant to this Section are referred to herein as “Public
Information Failure Payments.” Public Information Failure Payments shall be paid
on the earlier of (i) the last day of the calendar month during which such
Public Information Failure Payments are incurred and (ii) the third (3rd)
business day after the event or failure giving rise to the Public Information
Failure Payments is cured. In the event the Company fails to make Public
Information Failure Payments in a timely manner, such Public Information Failure
Payments shall bear interest at the rate of 1.5% per month (prorated for partial
months) until paid in full. Nothing herein shall limit such Purchaser’s right to
pursue actual damages for the Public Information Failure, and such Purchaser
shall have the right to pursue all remedies available to it at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief.

(c) The Securities shall be deemed “Registrable Securities” for purposes of
Section 4.3 of the Securities Purchase Agreement between the Company and the
Investor dated February 12, 2016 entered into in connection with the Convertible
Note.

4.6 Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section
2(a)(1) of the 1933 Act) that would be integrated with the offer or sale of the
Securities for purposes of the rules and regulations of any trading market such
that it would require shareholder approval prior to the closing of such other
transaction unless shareholder approval is obtained before the closing of such
subsequent transaction.

4.7 Securities Laws Disclosure; Publicity. The Company shall file a Current
Report on Form 8-K, including the Transaction Documents as exhibits thereto,
with the SEC within the time required by the Exchange Act. From and after the
filing of such report, the Company represents to the Investor that it shall have
publicly disclosed all material, non-public information delivered to the
Investor by the Company or its subsidiary, or any of their respective officers,
directors, employees or agents in connection with the transactions contemplated
by the Transaction Documents. In addition, effective upon the filing of such
report, the Company acknowledges and agrees that any and all confidentiality or
similar obligations under any agreement, whether written or oral, between the
Company, any of its Subsidiaries or any of their respective officers, directors,
agents, employees or affiliates on the one hand, and the Investor or any of its
affiliates on the other hand, shall terminate. The Company and the Investor
shall consult with each other in issuing any other press releases with respect
to the transactions contemplated hereby, and neither the Company nor the
Investor shall issue any such press release nor otherwise make any such public
statement without the prior consent of the Company, with respect to any press
release of the Investor, or without the prior consent of the Investor, with
respect to any press release of the Company, which consent shall not
unreasonably be withheld or delayed, except if such disclosure is required by
law, in which case the disclosing party shall promptly provide the other party
with prior notice of such public statement or communication. Notwithstanding the
foregoing, the Company shall not publicly disclose the name of the Investor, or
include the name of the Investor in any filing with the SEC or any regulatory
agency or Trading Market, without the prior written consent of the Investor,
except (a) as required by federal securities law in connection with the filing
of final Transaction Documents with the SEC and (b) to the extent such
disclosure is required by law or trading market regulations (including FINRA),
in which case the Company shall provide the Purchasers with prior notice of such
disclosure permitted under this clause (b). Notwithstanding the foregoing, the
Company shall not be required to submit for review any such disclosure contained
in reports filed with the SEC if it shall have previously provided the same
disclosure for review in connection with a previous filing.

4.8 Shareholder Rights Plan. No claim will be made or enforced by the Company
or, with the consent of the Company, any other person, that the Investor is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that the Investor could be deemed to trigger the provisions of any such plan
or arrangement, by virtue of receiving Securities under the Transaction
Documents or under any other agreement between the Company and the Investor.

4.9 Non-Public Information.

(a) Except with respect to the material terms and conditions of the transactions
contemplated by the Transaction Documents, which shall be disclosed pursuant to
Section 4.7, the Company covenants and agrees that neither it, nor any other
person acting on its behalf will provide Investor or its agents or counsel with
any information that constitutes, or the Company reasonably believes
constitutes, material non-public information, unless prior thereto the Investor
shall have consented to the receipt of such information and agreed with the
Company to keep such information confidential. The Company understands and
confirms that the Investor shall be relying on the foregoing covenant in
effecting transactions in securities of the Company. To the extent that the
Company delivers any material, non-public information to the Investor without
such the Investor’s consent, the Company hereby covenants and agrees that the
Investor shall not have any duty of confidentiality to the Company, any of its
Subsidiaries, or any of their respective officers, directors, agents, employees
or affiliates, or a duty to the Company, any of its Subsidiaries or any of their
respective officers, directors, agents, employees or Affiliates not to trade on
the basis of, such material, non-public information, provided that the Purchaser
shall remain subject to applicable law. To the extent that any notice provided
pursuant to any Transaction Document constitutes, or contains, material,
non-public information regarding the Company or any Subsidiaries, the Company
shall simultaneously file such notice with the SEC pursuant to a Current Report
on Form 8-K. The Company understands and confirms that each Purchaser shall be
relying on the foregoing covenant in effecting transactions in securities of the
Company.

(b) Notwithstanding anything to the contrary in Section 4.9(a), for as long as
the New Note remains outstanding, the Company shall provide the Investor with
internal monthly (within 10 days), quarterly (within 30 days), and annual
(within 45 days) financial reports (including budget to actual comparisons), as
well as monthly A/R and A/P statements.  Additionally, audited annual financials
must be provided to the Investor within 120 days of year end.  Additional
information requests such as status updates on manufacturing and capex, shipment
of products, sales pipeline, board decisions, regulatory/licensing, etc. shall
not be unreasonably withheld upon request.  When provided prior to public
release, the information provided to the Investor pursuant to this Section
4.9(b) will be deemed to be confidential, material, non-public information, and
shall be handled by the Investor as such. Notwithstanding anything to the
contrary in Section 4.9(a), the Company shall have no obligation to publicly
disclose such information as a result of the disclosure of the same to the
Investor.

4.10 Indemnification of Purchasers. Subject to the provisions of this Section,
the Company will indemnify and hold Investor and its directors, officers,
shareholders, members, partners, employees and agents (and any other persons
with a functionally equivalent role of a person holding such titles
notwithstanding a lack of such title or any other title), each person who
controls such Investor (within the meaning of Section 15 of the 1933 Act and
Section 20 of the 1934 Act), and the directors, officers, shareholders, agents,
members, partners or employees (and any other persons with a functionally
equivalent role of a person holding such titles notwithstanding a lack of such
title or any other title) of such controlling Persons (each, an “Investor
Party”) harmless from any and all losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses, including all judgments, amounts
paid in settlements, court costs and reasonable attorneys’ fees and costs of
investigation that any such Investor Party may suffer or incur as a result of or
relating to (a) any breach of any of the representations, warranties, covenants
or agreements made by the Company in this Agreement or in the other Transaction
Documents, (b) any action instituted against the Purchaser Parties in any
capacity, or any of them or their respective Affiliates, by any stockholder of
the Company who is not an Affiliate of such Investor Party, with respect to any
of the transactions contemplated by the Transaction Documents (unless such
action is based upon a breach of such Investor Party’s representations,
warranties or covenants under the Transaction Documents or any agreements or
understandings such Investor Party may have with any such stockholder or any
violations by such Investor Party of state or federal securities laws or any
conduct by such Investor Party which constitutes fraud, gross negligence,
willful misconduct or malfeasance) or (c) any untrue or alleged untrue statement
of a material fact contained in any registration statement, any prospectus or
any form of prospectus or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading. If any
action shall be brought against any Investor Party in respect of which indemnity
may be sought pursuant to this Agreement, such Investor Party shall promptly
notify the Company in writing, and the Company shall have the right to assume
the defense thereof with counsel of its own choosing reasonably acceptable to
the Investor Party. Any Investor Party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such Investor Party
except to the extent that (i) the employment thereof has been specifically
authorized by the Company in writing, (ii) the Company has failed after a
reasonable period of time to assume such defense and to employ counsel or (iii)
in such action there is, in the reasonable opinion of counsel, a material
conflict on any material issue between the position of the Company and the
position of such Investor Party, in which case the Company shall be responsible
for the reasonable fees and expenses of no more than one such separate counsel.
The Company will not be liable to any Investor Party under this Agreement (y)
for any settlement by a Investor Party effected without the Company’s prior
written consent, which shall not be unreasonably withheld or delayed; or (z) to
the extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Investor Party’s breach of any of the representations,
warranties, covenants or agreements made by such Investor Party in this
Agreement or in the other Transaction Documents. The indemnification required by
this Section shall be made by periodic payments of the amount thereof during the
course of the investigation or defense, as and when bills are received or are
incurred. The indemnity agreements contained herein shall be in addition to any
cause of action or similar right of any Investor Party against the Company or
others and any liabilities the Company may be subject to pursuant to law.

4.11 Reservation of Common Stock. As of the date hereof, the Company has
reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, shares of Common Stock, subject to adjustment
for stock splits and dividends, combinations and similar events, equal to the
amounts required by the Transaction Documents. The Company shall not enter into
any agreement or file any amendment to its certificate of incorporation
(including the filing of a Certificate of Designation) which conflicts with this
Section while the New Note and/or the Conversion Shares remain outstanding.

4.12 Trading of Common Stock. The Company hereby agrees to use best efforts to
maintain the listing or quotation of the Common Stock on the trading market on
which it is currently listed or quoted. The Company further agrees, if the
Company applies to have the Common Stock traded on any other trading market, it
will then include in such application all of the Conversion Shares, and will
take such other action as is necessary to cause all of the Conversion Shares to
be listed or quoted on such other trading market as promptly as possible.

5. CONDITIONS TO COMPANY’S OBLIGATIONS HEREUNDER.

The obligations of the Company to the Investor hereunder are subject to the
satisfaction of each of the following conditions (except to the extent such
condition is expressly conditional to a specific closing, in which case such
condition shall only apply to such specific closing), provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion by providing the Investor with prior written
notice thereof:

5.1 The Investor shall have duly executed this Agreement and delivered the same
to the Company.

5.2 The representations and warranties of the Investor shall be true and correct
in all material respects as of the date when made and as the date hereof (except
for representations and warranties that speak as of a specific date which shall
be true and correct as of such specified date), and the Investor shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Investor at or prior to the date hereof.

5.3 No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction that prohibits the consummation
of any of the transactions contemplated by this Agreement.

6. CONDITIONS TO INVESTOR’S OBLIGATIONS HEREUNDER.

The obligations of the Investor hereunder are subject to the satisfaction of
each of the following conditions (except to the extent such condition is
expressly conditional to a specific closing, in which case such condition shall
only apply to such specific closing), provided that these conditions are for the
Investor’s sole benefit and may be waived by the Investor at any time in its
sole discretion by providing the Company with prior written notice thereof:

6.1 The Company shall have duly executed and delivered this Agreement and the
New Note to the Investor.

6.2 The representations and warranties of the Company shall be true and correct
in all material respects as of the date when made and as of the date hereof as
though originally made at that time (except for representations and warranties
that speak as of a specific date, which shall be true and correct as of such
date) and the Company shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required to be
performed, satisfied or complied with by the Company at or prior to the date
hereof.

6.3 The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the transactions contemplated by
this Agreement.

6.4 No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction that prohibits the consummation
of any of the transactions contemplated by this Agreement.

6.5 The Company shall have completed a financing resulting in at least
$1,000,000 in cash proceeds to the Company.

7. MISCELLANEOUS.

7.1 Approval of Budgets and Expense Disbursements. For so long as the New Note
is outstanding, the Investor will have the right to review and approve the
Company’s budgets and to review and approve any expense disbursements over
$10,000, which approvals shall not be unreasonably withheld, delayed, or
conditioned.

7.2 Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Note shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflict of laws
thereof. Each party agrees that all legal proceedings concerning the
interpretation, enforcement and defense of the transactions contemplated by any
of the Transaction Documents (whether brought against a party hereto or its
respective Affiliates, directors, officers, shareholders, employees or agents)
shall only be commenced in the state and federal courts sitting in New York, New
York (the “New York Courts”). Each party hereto hereby irrevocably submits to
the exclusive jurisdiction of the New York Courts for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of any of
the Transaction Documents), and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of such New York Courts, or such New York Courts are
improper or inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Note and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any other manner permitted by applicable Law. Each
party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable Law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Note or the transactions contemplated hereby.

7.4 Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

7.5 Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

7.6 Entire Agreement; Amendments. This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Investor, the Company, their affiliates and persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, contains the entire
understanding of the parties with respect to the matters covered herein and,
except as specifically set forth herein, neither the Company nor Investor makes
any representation, warranty, covenant or undertaking with respect to such
matters. No provision of this Agreement may be amended other than by an
instrument in writing signed by the Company and the Investor, and any amendment
to this Agreement made in conformity with the provisions of this Section shall
be binding upon the Investor. No provision hereof may be waived other than by an
instrument in writing signed by the party against whom enforcement is sought.

7.7 Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one business day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:



  If to the Company: Guided Therapeutics Inc.       5835 Peachtree Corners East,
Suite D       Norcross, GA 30092       Telephone No.: (770) 242-8723      
Facsimile No.: (770) 242-8639       Attention: President       E-mail:
president@guidedinc.com                     If to the Investor: Evan
Myrianthopoulos       535 West 24th Street, 4th Floor       New York, NY 10011  
    Direct: (212) 235-2653       Fax: (212) 235-2651       Email:
emyrian@gpb-cap.com                       With a copy to:                      
Sheppard Mullin Richter & Hampton LLP       30 Rockefeller Plaza       New York,
NY 10112-0015       Email:  acataneo@sheppardmullin.com       Attention:  Andrea
Cataneo, Esq.          





 

to its address and email address set forth above, or to such other address
and/or email address and/or to the attention of such other person as the
recipient party has specified by written notice given to each other party five
(5) days prior to the effectiveness of such change. Written confirmation of
receipt (A) given by the recipient of such notice, consent, waiver or other
communication, (B) electronically generated by the sender's email program
containing the time, date, recipient email address and copy of the message or
(C) provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by email or receipt from an overnight courier service
in accordance with clause (i), (ii) or (iii) above, respectively.

7.8 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investor (other than by operation of
law). The Investor may assign any or all of its rights under this Agreement to
any person to whom Investor assigns or transfers any Securities, provided that
such transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions of the Transaction Documents that apply to the
Investor.

7.9 Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party. No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty.

[signature page follows]

 

IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature pages to this Agreement to be duly executed as of the date first
written above.

  COMPANY:       GUIDED THERAPEUTICS, INC.       By:/s/ Gene S. Cartwright  
Name: Gene S. Cartwright   Title:  CEO           INVESTOR:       GPB DEBT
HOLDINGS II LLC           By: /s/ Evan Myrianthopoulos   Name: Evan
Myrianthopoulos   Title: Authorized Signatory

 

 

Exhibit A